Citation Nr: 0119650	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  95-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for skin disorders, 
including rash and cancer, as a result of herbicide (Agent 
Orange) exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, with a period of service in the Republic of Vietnam 
from June 1970 to April 1971.

This appeal arises from a November 1995 rating decision of 
the Los Angeles, California, Regional Office (RO) that, in 
pertinent part, denied a service connection claim for a skin 
condition (rash).  (Previously, in December 1991, the RO had 
deferred consideration of a service connection claim for a 
skin condition due to Agent Orange exposure pending the 
promulgation of anticipated regulations.)  In a subsequent 
decision in July 1997, the RO determined that a service 
connection claim for skin cancer due to exposure to 
herbicides was not well grounded.  In January 1998, the Board 
of Veterans' Appeals (Board) remanded the veteran's skin 
disorder claim for further development and readjudication.  

The January 1998 Board decision granted service connection 
for post-traumatic stress disorder.  In September 1998, the 
rating board assigned a 30 percent rating for post-traumatic 
stress disorder and the veteran filed a notice of 
disagreement with that determination in February 1999.  A 
statement of the case addressing the evaluation of post-
traumatic stress disorder was issued in November 2000, but 
the veteran did not file and appeal and that matter is not 
before the Board at this time.  38 C.F.R. §§ 20.200, 20.202 
(2000).  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.


2.  The veteran was treated for an acute rash during his 
active service in October and November 1970, but there was no 
recurrence of that rash subsequently during active service or 
residuals of that rash at the veteran's separation from 
service.

3.  Skin cancer was not present in service or within the 
first post service year.  

4.  The preponderance of the evidence demonstrates that a 
chronic skin disability was not present in service, was not 
manifested within the first post service year and was not 
related to any claimed exposure to herbicides in service.


CONCLUSION OF LAW

Skin disorders, including rash and cancer, were not incurred 
or aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is available on a direct basis for a 
"disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. §§ 
3.303, 3.304 (2000).  Furthermore, for veterans who have met 
the time-in-service requirements, service connection is 
available on a presumptive basis for certain diseases that 
become manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. § 1112(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(a) (2000).

The veteran also served in the Republic of Vietnam.  Such 
service qualifies the veteran for consideration of this claim 
under the presumptive service connection principles governing 
herbicide exposure.  A veteran who has a disease listed under 
the relevant statute or regulation is presumed to have been 
exposed to herbicides used in the Republic of Vietnam, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  Additionally, as indicated above, 
a claimant may submit competent evidence in support of direct 
service connection under 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.303(d) (2000) for a disease not listed in the 
statute or regulation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994).  

The veteran's service medical records indicate that he was 
treated for complaints of swelling of the hands, forearms, 
and feet with pain and itching in October and November 1970.  
These were attributable to an allergic reaction.  There were 
no further treatments for skin problems in service.  There 
were no residuals of skin problems noted at separation from 
service.  

In 1991, according to VA progress notes, the veteran was 
noted as having possible exposure to a toxic chemical, that 
is, Agent Orange.  In June 1991, he was found to have skin 
cancer (basal cell carcinoma) of the right nares, and the 
cancer was excised in August 1991.  The veteran reported that 
the mole had been getting progressively larger since he had 
been 20 years old and that the mole would bleed on occasion 
and itch.  A VA physician specifically noted in an October 
18, 1991, progress note that he did "not believe that his 
skin complaints are related to alleged agent orange 
exposure." 

In April 1992, the veteran was found to have a painful, red 
rash of the upper extremities and upper torso since the week 
before when he had begun taking methadone for a substance 
abuse condition.  He admitted to using a "dime of heroin 
iv" the day following this initial methadone treatment.  

The veteran also had hyperpigmented arms and "trunk 
erythematous macules" on physical examination in October 
1995.  

The veteran underwent a VA compensation and pension 
examination in November 1996.  His skin had palmar erythema, 
fine texture, many telangiectases, and "spiders," and his 
lunules were large.  He had a diagnosis of stigmata of 
chronic liver disease as noted under the skin, presumably 
alcoholic in origin and a residue of hepatitis B and C.  
After additional blood testing, he was indeed found to be 
positive for both B and C antibodies.  

At a September 1997 hearing before the Board, the veteran 
revealed papules on his upper arms and torso.

On examination in June 1998 to assess the nature of his skin 
disorder, the veteran noted that his skin disability had 
commenced ten years earlier on his anterior chest and upper 
back.  Reportedly, the condition had extended "only slightly 
in recent years."  On examination, there was only minimal 
itching and very little urtication or welting.  The examiner 
related that the veteran had recently learned that he had 
tested positive for hepatitis B and C, and the examiner 
indicated that this "may play an etiologic role."  The 
examiner wrote that the findings were consistent with a form 
of cutaneous mastocytosis known as Telangiectasia Macularis 
Eruptiva Perstans and that this condition could last for 
years or indefinitely.  

Thus, the evidence indicates that the veteran had an allergic 
skin reaction during his active service without any residuals 
or sequelae.  Although he developed skin cancer on his face, 
this was many years after service.  That cancer is not one of 
the specific diseases for which service connection based on 
herbicide exposure is available on a presumptive basis under 
38 C.F.R. § 3.309(e) (2000).  Moreover, in an October 1991 
note, a VA physician discounted the possibility of a 
relationship between the veteran's skin problems and 
herbicide exposure.  The veteran has not submitted evidence 
of any relationship between his post-service skin disorders 
and his active service or any claimed herbicide exposure 
during his active service.  Statements by the veteran 
regarding any such relationship are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, 
the evidence suggests different non-service-related 
etiologies for the veteran's skin disorders.  The November 
1996 VA examination indicated the possibility of an 

alcohol-related liver disease origin for his skin disorder 
and the June 1998 examination suggested a connection between 
hepatitis B and C and the skin disorder.  

The Board finds that the competent evidence of record does 
not show that a chronic skin disorder was incurred in or 
aggravated by service, that a malignant tumor was manifested 
to a compensable degree within one year following the 
veteran's separation from active service, or that the skin 
cancer is etiologically related to the veteran's service or 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include exposure to 
Agent Orange.  The competent medical evidence first shows 
that the veteran had cancer almost 20 years following the 
veteran's separation from service.  There is no medical 
evidence of record which attributes the cancer to the 
veteran's service, shows that cancer began in the veteran's 
service, shows that a malignant tumor manifested to a 
compensable degree within one year following the veteran's 
separation from service, or shows that the skin cancer is the 
result of exposure to Agent Orange.  Therefore, the Board 
finds that skin cancer cannot be considered a service- 
connected disability.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 C.F.R. § 3.309(e) (2000). The regulations do not 
provide for presumptive service connection for skin cancer.

The governing regulations provide that a veteran who served 
on active service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The Board notes that the veteran had almost one year of 
service in the Republic of Vietnam during his service from 
June 1970 to April 1971.  However, exposure to Agent Orange 
may not be presumed because skin cancer is not a disability 
for which presumptive service connection based upon exposure 
to Agent Orange may be granted.  38 C.F.R. § 3.307(a)(6)(iii) 
(2000).  See also McCartt v. West, 12 Vet. App. 164 (1999) 
(both service in the Republic of Vietnam and the 
establishment of one of the listed diseases pursuant to 38 
C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999) (emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence is required to 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

However, there is no competent medical evidence of record 
which shows that the veteran's skin cancer was the result of 
exposure to Agent Orange.

The Board finds that skin cancer is not shown to have 
originated in service, to be proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or to be the result of exposure to Agent Orange.  No 
malignant tumors are shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Accordingly, the Board finds that 
the criteria for entitlement to service connection for skin 
disability are not met.  The appellant's claim is denied 
because the preponderance of the evidence is against his 
claim.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000, during the appeal's pendency.  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

Although the VCAA was enacted after the RO's January 1998 
decision, the veteran would not be prejudiced by a decision 
by the Board at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  The RO provided the 
veteran with a statement of the case in April 1996 and with 
supplemental statements of the case in July 1997 and in 
November 2000.  Previously, in 1991, the RO had also 
requested that the veteran provide information regarding any 
treatment for a skin disorder since his separation from 
active service.  These notices and communications from the RO 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate his claims.  The 
veteran has not notified VA of any additional medical 
treatment that should be obtained.  Having been informed of 
the applicable laws and regulations as well as the evidence 
needed, the veteran would not be prejudiced by issuance of a 
decision without affording him an opportunity to respond to 
the general provisions of the VCAA.  See Bernard, supra.  

VA has also fulfilled all obligations under the VCAA to 
assist the veteran in the development of his claim.  In 
January 1998, the Board remanded the veteran's claim for the 
conduct of an examination to determine the nature and extent 
of his skin disorder. 

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of his claim.  A remand for further technical 
compliance with the provisions of the VCAA is not necessary.


ORDER

Service connection for skin disorders, including rash and 
cancer, as a result of herbicide (Agent Orange) exposure is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

